Citation Nr: 9916891	
Decision Date: 06/18/99    Archive Date: 06/29/99

DOCKET NO.  97-24 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The veteran retired from active military service in March 
1969, after completing more than 20 years of active duty.  
His awards and decoration do not include any specific to 
combat.

The Board, in addition to other determinations in July 1992, 
denied service connection for a psychiatric disorder.  The 
Board finds that the current issue of entitlement to service 
connection for PTSD is separate and apart from the prior 
determination, and will be treated de novo.


REMAND

The record in this case shows that there is a diagnosis of 
PTSD of record, and the claimant is competent to report 
events perceptible to a lay party, such as alleged stressors.  
For purposes of determining whether a claim is well grounded, 
the evidentiary assertions of the claimant and the medical 
evidence submitted on his behalf must be presumed to be true.  
Accordingly, under the current case law, the Board must find 
the claim for service connection for PTSD to be well 
grounded.  No such presumption exists, however, as to such 
evidence in an adjudication on the merits.  King v. Brown, 5 
Vet. App. 19 (1993); Justus v. Principi, 3 Vet. App. 510 
(1992).

The record in this matter shows that the Board denied a claim 
for service connection for a psychiatric disability in 1992.  
At that time, the Board pointed out the complete absence of 
complaints or findings of any psychiatric disorder in 
service, the fact that the claimant expressly denied such 
symptoms at separation and the fact that the earliest 
clinical evidence of any psychiatric manifestations was about 
two decades after service separation.  The Board notes that 
the record contains a general VA medical examination dated as 
late as August 1987 that is conspicuous for the total absence 
of relevant complaints, statements of medical history or 
findings of any psychiatric disability.  At a hearing in 
April 1989, the appellant alleged that he had been highly 
irritable and that this condition had existed in service.  He 
acknowledged that he sought no treatment for these alleged 
symptoms in service.  During that hearing, he mentioned an 
accident on Okinawa, but made no representation that it was 
in any way related to any psychiatric disability or that he 
had ever "reexperienced" the episode in any fashion.  

In early 1995, the claimant experienced a cerebrovascular 
accident.  He was reported to be confused and delusional.  
Subsequently, cognitive deficits were noted.  

A December 1995 intake evaluation for a VA "PCT Program" 
reflects the appellant reported he had experienced 
depression, intrusive thoughts and anger since Vietnam.  This 
statement, apart from the reference to anger, is in 
contradiction to his contemporaneously recorded medical 
history at separation and the post service records prior to 
that date.  He further reportedly was ambushed while in 
convoy more than once, he was exposed to mutilated enemy 
bodies, he witnessed "numerous atrocities" and lost friends 
to sniper fire.  The axis I diagnosis was PTSD.  

An undated VA treatment record, apparently from late 1995 or 
early 1996, contains a diagnosis of PTSD and major depression 
due to a CVA with left hemiplegia.
 
A January 1996 note from a VA mental health ambulatory care 
facility related that the appellant complained of a "short 
fuse" and that he had been depressed since a "stroke" the 
year before.  His mood was dysphoric and angry.  He 
reportedly "has PTSD symptoms."  Symptoms reported included 
nightmares and flashbacks, irritability and hypervigligence.  
Assessment was PTSD.

The veteran was provided PTSD examination by "Obitz," June 
19, 1996.  The report contains a notation that the claims 
folder was reviewed.  The information recorded on the report, 
however, shows that the appellant's military service was 
described as starting in 1951 and that he served on Okinawa 
and in Korea.  According to the report, when the claimant was 
asked about "wounds" he reported being wounded from "the 
bottom of his feet to the top of his head."  Their report 
reflects no description whatsoever of any specific event 
alleged as a stressor.  The claimant reported recurrent 
recollections and dreams with cold sweats occurred at least 
once a week.  He stated he avoided war movies and did not let 
anyone walk behind him.  The Axis I diagnosis was moderate 
post-traumatic stress disorder.  The Board can not ascertain 
in this report any identification of a specific stressor 
event, nor does the report contain findings as to how the 
dialogistic criteria have been satisfied.  There is no 
indication in the record that the appellant ever sustained 
wounds in combat.  The appellant served in Okinawa and Korea 
during "peace" time.  The report contains no reference to 
service in Vietnam.  In sum, the report is inadequate and 
completely without probative value in a merits determination 
for the purpose of linking PTSD to service in Vietnam. 

In response to a request that he provide information 
concerning alleged stressor events, the claimant reported an 
incident on Okinawa in early 1949 in which he alleged that he 
leaped from a truck he was driving shortly before it went 
over a cliff.  He reported an episode in Germany during a 
training exercise when he alleges a mine went off 
accidentally killing 53 or 56 members of a "platoon" and 
the appellant alleges he was in the area.  He reported an 
incident in Korea, date time and unit of assignment unknown, 
when he was nearly "done in" by a land mine.  

In a December 1996 statement, the appellant repeated his 
account of the incident on Okinawa which he reported occurred 
in "1948."  He also reported, at a time and place unstated, 
he was shot at while riding in the back of a truck and, at a 
time and place unreported, his company commander brought 
"many VC" and tied them down near ant hills.  He stated the 
incident involving the accidental mine detonation occurred 
during the "winter of 1960" while he was assigned to the 3d 
Armored Division.  

In a March 1997 statement, the claimant reported a 
"horrible" event that occurred in the summer of 1966 near 
"Plakou" when he was assigned to the "69th Armored 
Battalion, 25th Division."  He indicated that a jeep went out 
with four men who did not return.  He went out to recover 
them and found them dead; one of them was mutilated; the 
others had been shot and stabbed.  He did not provide any 
names.

The RO has denied the claim on the basis that there is no 
verified alleged "stressor" event.  In the course of this 
appeal, the veteran has made vague references to being shot 
at and nearly "done in" by a mine, as well as other events, 
but he has provided no details subject to verification.  He 
also has recounted more descriptively three separate 
incidents that he claims were traumatic.  The first incident 
occurred on the island of Okinawa in 1949 (or "1948") when 
he had to jump out of a moving vehicle in order to keep from 
going over a cliff into the ocean.  In January 1991, he 
reported that this happened at the south end of the island at 
the airport.  In June 1996 the veteran also reported that, 
when he was stationed in Germany, someone dropped a mine, 
killing over 50 people.  In March 1997 the veteran reported 
that he went out on a search patrol to recover 4 mutilated 
bodies of soldiers that had gone out in a jeep and had not 
returned.  He has stated this event was in the summer of 
1966.   In hearing testimony in January 1999, the veteran 
reported  that the mine incident occurred in Graffenwohr, 
Germany, around the winter of 1960, and he was with the "8th 
Company," 12th Calvary, Transcript (T.) p. 11 and 16.  He 
also reported that while in Vietnam a tanker he knew was 
killed as he went over a hill, T. pp. 10 and 16.  Also in the 
early part of his tour in Vietnam, 4 members of A Company 
went out to get ice and water and were killed, T. pp. 21 and 
22.  

The veteran's DA Form 20 shows that he was in Germany form 
August 1959 to March 1963, and was a senior track mechanic 
with Troop A, 3d Reconnaissance Squadron, 12th Calvary in 
1960.  He was in Vietnam from January 1966 to February 1967, 
as a senior track vehicle mechanic, with Headquarters and 
Headquarters Company, 1st Battalion, 69th Armor.  

The Board notes that the RO concluded that no attempt was 
warranted to verify any of the alleged stressor events as the 
claimant had not provided detailed information as to dates, 
places, units of assignment, etc.  Since that time, the 
claimant has provided some additional detail, and the Board 
concludes that at least some referral is warranted.   The 
Board must emphasize, however, that the likelihood of 
verification will be much greater if the claimant is able to 
provide more information concerning these alleged events.

In Cohen v. Brown, 10 Vet. App. 141 (1997), the Court noted 
that where "there has been an 'unequivocal' diagnosis of 
PTSD by mental health professionals, the adjudicators must 
presume that the diagnosis was made in accordance with the 
applicable DSM criteria as to both adequacy of symptomatology 
and sufficiency of the stressor (or stressors)." Id, at 144.  
The Court went on to indicate that when the RO or the Board 
believes the report is not in accord with applicable DSM 
criteria, the report must be returned for a further report.  
As noted above, the Board finds the examination diagnosis of 
PTSD is clearly inadequate.   Moreover, there are clear 
contradictions between what the clinical records show and 
what the claimant now alleges as to the presence of alleged 
symptoms of PTSD stretching back to at least the appellant's 
period of service in Vietnam.  This interjects important 
credibility issues for adjudicators to address.

The Court had previously articulated a number of 
considerations that must be addressed in claims of service 
connection for PTSD.  See, i.e., Zarycki v. Brown, 6 Vet. 
App. 91 (1993), wherein the Court set forth the framework for 
establishing the presence of a recognizable stressor, which 
is the essential prerequisite to support the diagnosis of 
PTSD.  The Court analysis divides into two major components:  
The first component involves the evidence required to 
demonstrate the existence of an alleged stressful event; the 
second involves a determination as to whether the stressful 
event is of the quality required to support the diagnosis of 
PTSD.  

With regard to the first component of the Court analysis, 
under 38 U.S.C.A. § 1154(b) (West 1991), 38 C.F.R. § 3.304 
(1996), and the applicable Manual 21-1 provisions, the 
evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was "engaged in 
combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60 
(1993).  In this case, the veteran has been equivocal as his 
claims of exposure to combat in Vietnam.  He has sometimes 
reporting going out on patrol and being fired upon in convoy, 
but has not provided details nor any documentation to support 
the bare assertions.  There are no service department records 
currently on file that would support the conclusion that he 
"engaged in combat with the enemy."  Thus, further 
development is required prior to a determination on questions 
of whether the veteran was engaged in combat and with regard 
to any conclusions as to the actual occurrence of claimed 
stressors.  Zarycki, 6 Vet. App. at 98.  

In West v. Brown, 7 Vet. App. 70 (1994), the Court elaborated 
on the analysis in Zarycki.  In Zarycki, the Court held that 
in addition to demonstrating the existence of a stressor, the 
facts must also establish that the alleged stressful event 
was sufficient to give rise to PTSD.  Id. at 98-99.  In West, 
the Court held that the sufficiency of the stressor is a 
medical determination, and therefore adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence.  See Cohen, at 141 (sufficiency 
of a stressor is a clinical determination for the examining 
mental health professional).  The Court also held in West 
that a psychiatric examination for the purpose of 
establishing the existence of PTSD was inadequate for rating 
purposes because the examiners relied, in part, on events 
whose existence the Board had rejected.  

Upon reviewing Zarycki and West, it appears that in 
approaching a claim for service connection for PTSD, the 
question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators conclude that the record 
established the existence of such a stressor or stressors, 
then and only then, the case should be referred for a medical 
examination to determine the sufficiency of the stressor and 
as to whether the remaining elements required to support the 
diagnosis of PTSD have been met.  In such a referral, the 
adjudicators should specify to the examiner(s) precisely what 
stressor or stressors has/have been accepted as established 
by the record, and the medical examiners must be instructed 
that only those events may be considered in determining 
whether the appellant was exposed to a stressor and what the 
nature of the stressor or stressors was to which the 
appellant was exposed.  In other words, if the adjudicators 
determine that the existence of an alleged stressor or 
stressors in service is not established by the record, a 
medical examination to determine whether PTSD due to service 
is present would be pointless.  Likewise, if the examiners 
render a diagnosis of PTSD that is not clearly based upon 
stressors in service whose existence the adjudicators have 
accepted, the examination would be inadequate for rating 
purposes.  

Finally, the Court's jurisprudence clearly indicates that 
neither a noncombat veteran's testimony alone nor medical 
statements finding a relationship between the veteran's 
recitation of his claimed stressors and a diagnosis of PTSD 
can qualify as corroborating evidence of a stressor.  In 
Dizoglio v. Brown, 9 Vet. App. 163 (1996), the Court held 
that a noncombat veteran's testimony alone is insufficient, 
but left open the question of whether medical statements were 
sufficient.  In Moreau v. Brown, 9 Vet. App. 389 (1996), the 
Court closed that question, holding that credible supporting 
evidence of the actual occurrence of an in-service stressor 
cannot consist solely of after-the-fact medical nexus 
evidence.  

In this case, of course, the first fundamental question is 
what stressors there may have been, and whether the veteran 
did or did not see combat, and if so, under what 
circumstances.  Beyond that, there is also the basic question 
of the credibility of the appellant's subjective reports of 
symptoms.  There is clear contradiction between his current 
representations of the presence of PTSD type symptoms 
stretching back to at least his service in Vietnam and his 
failure to report any such symptoms in service, including at 
the separation examination, or on a whole series of 
evaluations for decades after service.   

In order to fulfill its statutory duty to assist the veteran 
and adequately develop his claim, the Board believes that 
further development, as specified below, is required.  See 38 
U.S.C.A. § 5107(a).  Accordingly, the case is remanded to the 
RO for the following actions.

1.  The veteran should be permitted to 
submit or identify any other evidence in 
support of his claim.  All records of 
treatment for PTSD, private, military, or 
VA should be secured and associated with 
the claims folder.

2.  The RO should request the veteran 
again to provide a comprehensive 
statement concerning those events he 
claims as in-service stressors.  It is 
imperative that the claimant provide the 
circumstances of each incident, including 
the dates, locations, his unit of 
assignment, and the names and units of 
assignment of those he recalls being 
wounded or killed.  In that regard, he 
should be permitted to refresh his memory 
of the VA Form 21-4138 he submitted in 
December 1996, and hearing testimony in 
January 1999, and in that regard, to be 
permitted to be more specific, if 
possible, or further clarify that 
information for the purposes of 
documentation or independent 
verification.

(a) The RO should then review the claims 
file and prepare a summary of the claimed 
PTSD stressor(s) based on review of all 
pertinent documents.  

(b) This summary, and all supporting 
documents regarding the veteran's claimed 
stressor(s), should then be sent to the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR), at 7798 
Cissna Road, Springfield, Virginia 22150-
3197.

(c)  USASCRUR should be requested to 
verify the occurrence of the incidents 
and any indication of the veteran's 
involvement therein.  If USASCRUR is 
unable to provide such information, it 
should be asked to identify the agency or 
department that could or might be able to 
provide such information and the RO 
should conduct follow-up inquiries 
accordingly.

3.  Following the above, the RO must make 
a specific determination, based on the 
complete record, with respect to whether 
the veteran was exposed to a stressor or 
stressors in service, and if so, the 
nature of the specific stressor or 
stressors.  This must include a finding 
as to whether the appellant "engaged in 
combat with the enemy."  In rendering 
this determination, the attention of the 
RO is directed to the law cited in the 
discussion above.  If the RO determines 
that the record establishes the existence 
of a stressor or stressors, the RO must 
specify what stressor or stressors in 
service or prior to service it has 
determined are established by the record.  
In reaching this determination, the RO 
should address any credibility questions 
raised by the record.  

4.  Only, and only if the RO determines 
that one or more claimed stressors have 
been verified, the veteran should be 
afforded a VA psychiatric examination by 
a board of two qualified psychiatrists 
who have not previously examined him, in 
order to determine the nature and 
etiology of all psychiatric disorder(s).  
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiners in conjunction 
with the examination.  The RO must also 
specifically inform the examiners of what 
stressor or stressor events it has deemed 
to be verified.

The examiners should report all Axis I 
and II diagnoses present, if any.  With 
regard to PTSD, the examiners must be 
instructed that only those alleged 
stressor events the RO has found to be 
verified  may be considered for the 
purpose of determining whether the 
appellant was exposed to a stressor in 
service.  The examination reports should 
reflect review of pertinent material in 
the claims folder.  

If a diagnosis of PTSD is made, the 
examiner(s) should specify (a) whether 
each alleged stressor found to be 
established by the record by the RO was 
sufficient to produce PTSD; (b) whether 
the remaining diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied; and (c) whether there is a 
link between the current symptomatology 
and one or more of the in-service 
stressors found to be established by the 
record by the RO and found to be 
sufficient to produce PTSD by the 
examiner.  With regard to (b), the 
examiners should address whether the 
existence of the manifestations set out 
in categories B, C and D of the 
diagnostic criteria for PTSD under DSM-IV 
can be established without reliance on 
the subjective reporting of the claimant, 
and whether a valid diagnosis is feasible 
if it is determined that the claimant is 
not credible in his self reporting of 
such symptoms.  The examination reports 
should include the complete rationale for 
all opinions expressed.  Any necessary 
special studies or tests, to include 
psychological testing and evaluation, 
should be accomplished.  

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. § 3.655 
(1996)

5.  The RO should review the examination 
report to assure that it is responsive to 
the above requests and, if not, return it 
to the examiners to correct and 
deficiencies.  

6.  Once the record is complete, the RO 
should then readjudicate the claim.  If 
there are any credibility questions 
raised by the record, the RO should 
address them.


If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in 
order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




